DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al. (7,637,905).  
Regarding claim 1, Saadat et al. disclose an endovascular apparatus (see at least figures 1 and 2), comprising: a first cannula (30) having a proximal end (32), a distal end (34), and a first lumen (38); a second cannula (also designated 30; see figure 1) slidably coupled to the first cannula (see figure 2), the second cannula having a proximal end portion (32), a distal end portion (34), and a second lumen (38), the distal end portion being extendable in a distal direction beyond the distal end of the first cannula (see figure 4); and an operator handle (35) operably coupled to the second cannula, the operator handle having a hub (35) pivotably coupled to the second cannula, the hub configured to articulate the distal end portion of the second cannula relative to the first cannula (see at least figures 2 and 6; note also the various possible movements of the cannulas of Saadat et al. are discussed at column 8, line 31 through column 9, line 30).
Regarding claim 2, the Saadat et al. device comprises an elongate sheath (10) having a sheath lumen (23; see figure 2A), the first cannula and the second cannula being positioned in the sheath lumen of the elongate sheath (see figure 2), the second cannula being slidable relative to the first cannula within the sheath lumen of the elongate sheath (see figure 4).
Regarding claim 3, the first cannula has a first exterior surface and the second cannula has a second exterior surface, the second cannula being slidably coupled to the first cannula with the second exterior surface of the second cannula being in sliding contact with the first exterior surface of the first cannula (see figure 2A where the walls 36 of the cannulas 30 are in contact with one another).
Regarding claim 5, the second cannula has an articulation joint (see figure 1; figure 3C at 64; and/or figure 3D at 62) interposed between the proximal end portion and the distal end portion, the distal end portion and the articulation joint being extendable in a distal direction beyond the distal end of the first cannula (see figure 4), the second cannula being articulated at the articulation joint by operation of the operator handle.
Regarding claim 6, Saadat et al. disclose an endovascular apparatus (see at least figures 1 and 2), comprising: a first cannula (30) having a proximal end (32), a distal end (34), and a first lumen (38); a second cannula (also designated 30; see figure 1) slidably coupled to the first cannula (see figure 2), the second cannula having a proximal end portion (32), a distal end portion (34), and a second lumen (38), the distal end portion being extendable in a distal direction beyond the distal end of the first cannula (see figure 4); and an operator handle (35) operably coupled to the second cannula, the operator handle configured to articulate the distal end portion of the second cannula relative to the first cannula (see at least figures 2 and 6; note also the various possible movements of the cannulas of Saadat et al. are discussed at column 8, line 31 through column 9, line 30), wherein the operator handle is configured to rotate the second cannula relative to the first cannula (see figure 5).
Regarding claim 7, the Saadat et al. apparatus comprises a translation member (96; see figures 12A-13B) having a first end and a second end, the first end being attached to the distal end portion of the second cannula (at 104) and the second end being attached to the operator handle (see figures 26-28B).
Regarding claim 8, the operator handle is configured to extend the second cannula relative to the first cannula, to 4P-18708.US01_CRB0172.USPATENTretract the second cannula relative to the first cannula (as in figure 4), and to rotate the second cannula relative to the first cannula (as in figure 5).
Regarding claim 9, the Saadat et al. apparatus comprises an intravascular device (40; see figure 1) received in the second lumen of the second cannula (see figure 2), the intravascular device having a distal working portion (42) that extends distally from the distal end portion of the second cannula.
Regarding claim 10, the Saadat et al. apparatus comprises a guide wire (40; considered a guidewire because the length 46 is a wire; see figure 1) located in the first lumen of the first cannula (see figure 2), the guide wire configured to project from each of the proximal end and the distal end of the first cannula (see figure 2).
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julson et al. (2012/0239003).  
Regarding claim 15, Julson et al. disclose an endovascular apparatus (see at least figure 6), comprising: a first cannula (18) having a proximal end, a distal end, and a first lumen; a second cannula (20) having a proximal end portion, a distal end portion, and a second lumen; 6P-18708.US01_CRB0172.USPATENTa guide wire (12) located in the first lumen of the first cannula, the guide wire configured to project from the distal end of the first cannula (see figure 6); an intravascular device (14) received in the second lumen of the second cannula, the intravascular device having a distal working portion that extends distally from the distal end portion of the second cannula (see figure 6); and a magnetic coupler (15; see figure 1A) configured to generate a passive magnetic bond between the guide wire and the distal working portion of the intravascular device (see at least paragraphs [0021] and [0023]).
Regarding claim 16, the intravascular device is configured to be coupled to an ultrasonic source (Examiner notes here the ultrasonic source is not positively recited.) to receive a vibrational wave and to transmit the vibrational wave to the distal working portion, and wherein the passive magnetic bond is broken when vibrational energy is applied to the intravascular device (Examiner contends that since the source is not positively recited, the magnetic bond of Julson et al. is capable of being broken by vibrational energy in the manner claimed.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Julson et al. (2012/0239003) in view of Saadat et al. (7,637,905).  
Regarding claim 17, Julson et al. disclose the apparatus substantially as described above with respect to claim 15, but fail to disclose an elongate sheath that houses both the first and second cannulas (18 and 20).  Attention is drawn to Saadat et al., who teach it is known to include a sheath (10; see figures 1 and 2) that houses first and second cannulas (each labeled 30) to help guide them to the treatment location.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a sheath with the cannulas of Julson et al., per the teachings of Saadat et al., to obtain the same advantage of helping guide them to the treatment location.
Regarding claim 19, Julson et al. disclose the apparatus substantially as described above with respect to claim 15, but fail to disclose the second cannula (20) has an articulation joint.  Attention is drawn to Saadat et al., who teach it is known to include articulation joints (62 and/or 64; see at least figure 3D) in a cannula (30) to allow the cannula to more easily reach treatment locations.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an articulation joint the second cannula of Julson et al., per the teachings of Saadat et al., to obtain the same advantage of more easily reaching treatment locations.
Regarding claim 20, per the teachings of Saadat et al. as outlined above with respect to claim 19, the apparatus comprises an operator handle (35) operably coupled to the second cannula, the operator handle configured to articulate the distal end portion of the second cannula relative to the first cannula.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (7,637,905) in view of Julson et al. (2012/0239003).  
Regarding claim 21, Saadat et al. disclose the apparatus substantially as described above with respect to claim 1, but fail to disclose a magnetic coupler that generates a passive bond between the first and second cannulas.  Attention is drawn to Julson et al., who teach it is known to have two elongated members (guidewires 12 and 14; see figure 1A) magnetically coupled together temporarily (see at least paragraphs [0021] and [0023]) to keep the elongated members aligned until it is desired to separate them.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a magnetic coupling between the first and second cannulas (30) of Saadat et al., per the teachings of Julson et al., to more reliably keep them together (as in figure 3B) until it is desired to articulate them.

Allowable Subject Matter
Claims 4, 11-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art fails to disclose or suggest the claimed device as outlined in claim 1 that additionally has a sheath tube fixedly attached to the first cannula and the sheath tube has a lumen that accepts slidable movement of the second cannula.
Regarding claim 11, the prior art fails to disclose or suggest the claimed apparatus as outlined in claim 6 that additionally has a guide wire in the first cannula, an intravascular device in the second cannula, and a magnetic coupler generating a passive bond between the guide wire and the intravascular device.
Regarding claim 12, the prior art fails to disclose or suggest the claimed apparatus as outlined in claim 6 that additionally has a guide wire in the first cannula, an intravascular device in the second cannula, and magnetic structures to attract the guide wire to the intravascular device.
Claims 13-14 are also objected to because they depend from claim 12.
Regarding claim 18, the prior art fails to disclose or suggest the claimed apparatus as outlined in claim 15 that additionally has a sheath tube fixedly attached to the first cannula and the sheath tube has a lumen that accepts slidable movement of the second cannula.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of cannula combinations similar to that described by the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771